COURT OF APPEALS
                                   Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00034-CV                                          (Tr.Ct.No. 46376-2-C)

JOHN E. FOX,                                                                   Appellant,

                                           v.


DONNA A. FOX,                                                                  Appellee.

                 On appeal to this Court from Nueces County, Texas.

                                       

                                    JUDGMENT
On appeal from the County Court at Law No. 2 of Nueces County, Texas, from a
judgment signed February 10, 2011. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on October 3, 2013, on the record, the Court’s
order dated August 26, 2013, and the parties’ failure to respond to the Court’s directive.
The Court, having examined and fully considered the documents on file, is of the
opinion that the appeal should be reinstated and dismissed for want of prosecution.
Accordingly, the appeal is hereby REINSTATED and DISMISSED FOR WANT OF
PROSECUTION.

Costs of the appeal are adjudged against appellant, JOHN E. FOX. It is further ordered
that this decision be certified below for observance.

                                      
                             DORIAN E. RAMIREZ, CLERK